Citation Nr: 0723407	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neuromuscular 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a neuromuscular disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a neuromuscular disorder.  

The service medical records disclose that the veteran was 
hospitalized from September to October 1976.  He was admitted 
with a history of weakness of three days duration of a non-
progressive nature.  No history of any problems prior to 
service was reported.  The diagnosis on discharge was 
probably paramyotonia congenita.  During a medical board 
evaluation in December 1976, it was reported that the veteran 
had enjoyed excellent health except for episodic generalized 
muscle weakness that began at age 10 when he had a three-day 
episode of weakness that was not associated with other 
symptoms.  There was a recurrence at age 16.  It was reported 
that his mother, maternal aunt, and a maternal first cousin 
had experienced episodic weakness beginning in late 
adolescence, and that a paternal third cousin had Duchene 
muscular dystrophy.  During the hospitalization, the veteran 
had two further episodes of very mild proximal lower 
extremity weakness.  A muscle biopsy showed non-specific 
neuropathic and myopathic changes.  The final diagnosis was 
familial neuromuscular disease, unspecified.  It was noted 
that from the family history, it would appear that the 
disease was inherited as an autosomal dominant trait.  

A medical board evaluation was conducted in November 1978.  
The diagnosis was hyperkalemic periodic paralysis.  It was 
indicated that this was present prior to the veteran's 
entrance in service.  It was also noted that with the 
presence of myotonia and episodes of generalized weakness, 
the veteran was not fit for full duty.

A VA neurological examination was conducted in October 2005.  
The impression stated that the veteran had ongoing spells 
consistent with his muscle disease, and that it was most 
consistent with hyperkalemic periodic paralysis.  

The Board notes that when the RO requested the October 2005 
VA examination, it directed that the examiner comment whether 
the veteran had symptoms related to the condition for which 
he was seen in service, and whether the condition permanently 
increased in severity beyond its natural progression during 
service.  It is significant to point out that the examiner 
failed to furnish a response to these questions.  

In a statement dated in May 2005, the veteran's mother 
asserted that the veteran showed no signs or symptoms of a 
neuromuscular disorder prior to service.  She claimed that 
the veteran had been treated at various naval medical 
facilities, which she named.  Presumably such treatment was 
rendered to the veteran as a child of a service-member.  The 
RO did not attempt to obtain these records.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice. 
        

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate action 
to obtain the veteran's childhood medical 
records from Chelsea Naval Hospital, 
(Chelsea, Massachusetts) from 1955 to 
1964 and Portsmouth Naval Hospital 
(Portsmouth, Virginia) from 1964 to 1968.  

3.  The veteran's claims folder should be 
referred to the examiner who conducted 
the October 2005 VA examination, if 
available.  The examiner is requested to 
provide a specific diagnosis of the 
veteran's condition, state whether it 
preexisted service and, if so, provide an 
opinion concerning whether it increased 
in severity beyond the natural 
progression of the disorder during 
service.  If it was not present prior to 
service, he should state whether the 
veteran's current disability is related 
to the symptoms he had in service.  The 
rationale for any opinion expressed 
should be set forth.  If the examiner is 
unavailable, the veteran should be 
afforded a VA neurological examination to 
determine the nature and etiology of his 
neuromuscular disease.  All necessary 
tests should be performed.  The examiner 
should be asked to respond to the 
questions set forth above.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



